DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/747,892 in view of Papakipos et al. (Papakipos),U.S. Pub No. 2019/0220933. 
Independent Claim 1 of the current application has the same subject matter 
as Independent Claim 1 of the publication except the current application specifies the set of elements as a set of augmented reality (AR) elements (as described below).  Dependent Claims 2-15 of the current application is the same as Dependent Claims 2-15 of the publication (as shown below).
	
Current Application: 
Publication:
Rationale:
Claim 1: A system for facilitating networking of users using an augmented reality interface, comprising: a server comprising a processor and a memory that stores information about a plurality of users; wherein the server is configured to receive information about an environment, wherein the information comprises at least a location of the user; wherein the server is configured to (i) analyze the information to generate a first set of persons located with a predetermined distance of the location of the user, (ii) compare information about the first set of persons to information about the user to generate a second set of persons that is a subset of the first set, (iii) assign a match probability to each of the persons of the second set, and (iv) generate a third set of persons that is a subset of the second set, wherein each person of the third set has the match probability that exceeds a predefined threshold; and
the server causing a set of augmented reality (AR) elements to be generated and overlaid on a display of a user device, wherein each of the augmented reality elements is associated with one of the persons of the third set.
Claim 1:  A system for facilitating interaction of users using an interface, comprising: a server comprising a processor and a memory that stores information about a plurality of users; wherein the server is configured to receive information about a real world or virtual environment where a user is located, wherein the information comprises at least a location of the user in the real world or virtual environment; wherein the server is configured to (1) analyze the information to generate a first set of other users located within a predetermined distance of the location of the user, (ii) compare information about the first set of other users to information about the user to generate a second set of other users that is a subset of the first set, (iii) assign a match probability to each of the other users of the second set, and (iv) generate a third set of other users that is a subset of the second set, wherein each user of the third set has the match probability that exceeds a predefined threshold; and the server causing a set of elements to be generated and overlaid on a display of the user device, wherein each of the elements is associated with one of the users of the third set.
The current application states “set of persons” and the publication states “set of other users” however, this difference does not change the scope of the invention therefore, both the current application and publication teach the same invention.

The current application specifies the set of elements as specifically augmented reality (AR) elements.  Although the publication does not specify this specific element, Papakipos has been shown to disclose augmented reality (AR) is about augmenting the real world environment with virtual information to improve people's senses and skills.  See paragraph [0017].  It would have been obvious to consider this specific type of AR element for the purpose of  improving people's senses and skills as described in Papakipos.
Claim 2:  The system of claim 1, wherein each of the AR elements comprises information corresponding to associated person, and wherein each of the AR elements when actuated causes an AR window to be overlaid on the display of the user device.
Claim 2:  The system of claim 1, wherein each of the elements comprises information corresponding to one of the other users of the third set, and wherein each of the elements when actuated or selected causes a window to be overlaid on the display of the user device.

Claim 3: The system of claim 2, wherein the information comprises data gathered from a social media platform about one or more of the persons of the third set.
Claim 3:  The system of claim 2, wherein the information comprises data gathered from a social media platform about one or more of the other users of the third set.

Claim 4:  The system of claim 2, wherein the information comprises a picture and first name of the associated person with a border surrounding the AR element.
Claim 4:  The system of claim 2, wherein the information comprises a picture and first name of the associated user with a border surrounding the element.

Claim 5:  The system of claim 4, wherein a color of the border is based on the match probability of the person associated with the AR element.
Claim 5:  The system of claim 4, wherein a color of the border is based on the match probability of the user associated with the element.

Claim 6:  The system of claim 1, wherein the display of the user device is configured to present a real-time view where the user device is located by capturing an image or video using the user device.
Claim 6:  The system of claim 1, wherein the display of the user device is configured to present a view of the real world or virtual environment where the user is located.

Claim 7:  The system of claim 6, wherein the AR elements are overlaid on the real-time view presented on the display of the user device, wherein each of the AR elements corresponds to a person shown in the real-time view and one of the persons of the third set.
Claim 7:  The system of claim 6, wherein the elements are overlaid on the view of the environment presented on the display of the user device, wherein each of the elements corresponds to a user shown in the view and one of the other users of the third set.

Claim 8:  The system of claim 1, wherein each of the AR elements comprises a ring or other visible indicator, and wherein each of the rings or other visible indicators visually indicates the match probability associated with one of the persons of the third set.
Claim 8:  The system of claim 1, wherein each of the elements comprises a ring or other visible indicator, and wherein each of the rings or other visible indicators visually indicates the match probability associated with one of the other users of the third set.

Claim 9:  The system of claim 8, wherein the visible indicator comprises a level of brightness of a border surrounding the augmented reality element of that person.
Claim 9:  The system of claim 8, wherein the visible indicator comprises a level of brightness of a border surrounding the element of that user.

Claim 10:  The system of claim 8, wherein the visible indicator comprises a color of a border surrounding the augmented reality element of that person.
Claim 10:  The system of claim 8, wherein the visible indicator comprises a color of a border surrounding the element of that user.

Claim 11:  The system of claim 1, wherein the server is further configured to cause the user device to produce a set of vibrations having a preset length and number of vibrations if the match probability of one of the persons in the third set is greater than the predefined threshold.
Claim 11:  The system of claim 1, wherein the server is further configured to cause the user device to produce a set of vibrations having a preset length and number of vibrations if the match probability of one of the other users in the third set is greater than the predefined threshold.

Claim 12:  The system of claim 11, wherein the server is further configured to cause the user device to modify a number of vibrations or a length of each vibration of the set of vibrations based on a movement of the user toward the person of the third set.
Claim 12:  The system of claim 11, wherein the server is further configured to cause the user device to modify a number of vibrations or a length of each vibration of the set of vibrations based on a movement of the user toward the other user of the third set.

Claim 13:  The system of claim 1, wherein the user device comprises a smart phone.
Claim 13:  The system of claim 1, wherein the user device comprises a smart phone or a wearable device.

Claim 14:  The system of claim 1, wherein the user device comprises glasses configured to present the AR elements.
Claim 14:  The system of claim 1, wherein the user device comprises glasses configured to present or display the elements to the user.

Claim 15:  The system of claim 1, wherein the server is further configured to receive updated information about the environment, wherein the updated information comprises an updated location of the user; and wherein the server is configured to (i) analyze the updated information to generate a fourth set of persons located with the predetermined distance of the updated location, (ii) compare information about the fourth set of persons to information about the user to generate a fifth set of persons that is a subset of the fourth set, (iii) assign a match probability to each of the persons of the fifth set, and (iv) generate a sixth set of persons that is a subset of the fifth set, wherein each person of the sixth set has the match probability that exceeds the predefined threshold; and the server causing a second set of AR elements to be generated and overlaid on the display of the user device, wherein each of the AR elements is associated with one of the persons of the sixth set.
Claim 15:  The system of claim 1, wherein the server is further configured to receive updated information about the real world or virtual environment where the user is located, wherein the updated information comprises an updated location of the user; and
wherein the server is configured to (i) analyze the updated information to generate a fourth set of other users located with the predetermined distance of the updated location of the user, (ii) compare information about the fourth set of other users to information about the user to generate a fifth set of other users that is a subset of the fourth set, (iii) assign a match probability to each of the other users of the fifth set, and (iv) generate a sixth set of other users that is a subset of the fifth set, wherein each user of the sixth set has the match probability that exceeds the predefined threshold; and
the server causing a second set of elements to be generated and overlaid on the display of the user device, wherein each of the elements is associated with one of the other users of the sixth set.



This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Upon overcoming the rejection above, Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Papakipos discloses when multiple users are gathered together 
(e.g., at a social or professional function), the users may be identified and then categorized (e.g., based on similarities among the users). FIG. 4 illustrates an example method 400 for providing information about a group of first users to a second user when the first users are nearby the second user. Suppose that a group of users, including one or more first users and a second user, are gathered together at a place. Again, the place may be a room inside a building or house, a business establishment (e.g., club, restaurant, shop), a public space (e.g., street corner, park), and so on. This disclosure contemplates any suitable place for human gathering. Further suppose that the first users are nearby the second user (i.e., the second user is aware of the first users' presence because, for example, the second user is able to see or hear the first users).
At STEP 430, particular embodiments may categorize the first users into one or more groups based on information about the first users, subject to each first user's privacy settings (i.e., specific information about each first user is used for categorizing the first users only when each first user's privacy settings indicate that the information can be used, such as public information of each first user). There are different ways to categorize a group of users, and this disclosure contemplates any suitable techniques for user categorization.  See paragraphs [0047]-[0058].
Prior art, whether alone or in combination with another, fails to disclose “…(iv) 
generate a third set of persons that is a subset of the second set, wherein each person of the third set has the match probability that exceeds a predefined threshold; and the server causing a set of augmented reality (AR) elements to be generated and overlaid on a display of a user device, wherein each of the augmented reality elements is associated with one of the persons of the third set.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
November 4, 2022